People v Santiago (2014 NY Slip Op 07372)





People v Santiago


2014 NY Slip Op 07372


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
COLLEEN D. DUFFY
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-06744
 (Ind. No. 12-00144)

[*1]The People of the State of New York, plaintiff,
vManuel Santiago, defendant. Manuel Santiago, Dannemora, N.Y., defendant pro se.


David M. Hoovler, District Attorney, Goshen, N.Y. (Andrew R. Kass of counsel), for plaintiff.
Natasha M. Turner, Newburgh, N.Y., former attorney for defendant.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Orange County, rendered October 9, 2012.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
ENG, P.J., DUFFY, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court